DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to Applicant’s response filed 5/3/2021 claims 1-17 are pending examination, wherein claims 1-11 are elected, and claims 12-17 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 5/3/2021 is acknowledged.
Drawings
The drawings are objected to because in figures 2, 3, and 5 should be purely black and white drawings not in a grayscale.  The current photos are illegible. 
Further, the Examiner would like to make note that the Applicant has the option of filing a petition for colored drawings for these particular figures.  Applicant should refer to MPEP 1002.02(d).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 8, and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim recites “adjusting the temperature of the fluid thereby altering the color of the fluid; wherein the color of the fluid is bright red when the temperature of the fluid is 31 0C or higher, and the color of the fluid is dark red when the temperature of the fluid is 28 0C or lower.”  This claimed limitation is considered to be indefinite due to the fact that the bright red and dark red color of blood could be considered subjective.  For example, to one person’s eyes the bright red color could be a regular red or a light red color while to another person it could be a completely different shade of red.  This applies similarly to the dark red color, wherein to one person it may look like a bright red or a different shade of red than to 
In regards to claim 7 the claim discusses “wherein the concentration of the thermochromic ink is about 17 g/L.”  This limitation is considered to be indefinite due to the fact that the term “about” does not give a definite value and makes the limitation ambiguous.  It is unclear the particular range, or how close or far from 17 the value of the thermochromic ink must be.  Therefore, the claimed limitation is considered to be indefinite.  The appropriate correction is required.  This applies similarly to claim 8.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McDonald et al. (US 20060287215).
In regards to claim 1, McDonald discloses, “A method of using thermochromic ink for blood simulation in medical training, the method comprising: providing a thermochromic fluid for blood simulation where blood color is to be simulated (para. 8 discusses a liquid soap material which contains different thermochromic elements, para. 31 discusses the liquid combination is heated and at 28 degrees Celsius it changes to a red color, which is the color of blood); wherein the thermochromic fluid comprises a thermochromic ink (para. 31-33 discusses that the liquid contains thermochromic pigments which can be added into the liquid in order to change the color of the liquid serum); adjusting the temperature of the fluid thereby altering the color of the fluid (para. 31 discusses that as the liquid solution is heated the color of the solution is then changed); wherein the color of the fluid is a bright red when the temperature of the fluid is 310C or higher (para. 31 discusses the liquid solution is capable of changing color when the temperature of the liquid reaches 33 degrees), and the color of the fluid is dark red when the temperature of the fluid is 280C or lower (para. 32 discusses the system can present a color change when the temperature is between 23 and 26 degrees Celsius).”   
In regards to claim 2, McDonald discloses the method of claim 1.  McDonald further discloses, “wherein the adjusting the temperature of the fluid is by heating the fluid using hot water or by cooling the fluid using cold water (para. 8 the liquid soap ingredient which changes color will change color based on the heat temperature of the water it comes in contact with).”
In regards to claim 3, McDonald discloses the method of claim 1.  McDonald further discloses, “wherein the adjusting the temperature of the fluid is by heating the fluid to 310C or higher (para. 31 discusses the liquid solution is capable of changing color when the temperature of the liquid reaches 33 degrees), or by cooling the fluid to 280C or lower (para. 32 discusses the system can present a color chage when the temperature is between 23 and 26 degrees Celsius).”
In regards to claim 4, McDonald discloses the method of claim 1.  McDonald further discloses, “wherein the fluid further comprises water, and a non-staining dye or a combination of non-staining dyes (para. 75 discusses that the color of the mixture does not contain any dye that would stain the hands, which under broadest reasonable interpretation is understood to be a non-staining dye).”
In regards to claim 5, McDonald discloses the method of claim 4.  McDonald further discloses, “wherein the thermochromic ink is Black Thermochromic Ink 31C (para. 42 and Table 1 provides a list of different colors made of a thermochromic dye or ink that will change based on the temperature, table 1 has Black Colorless 31 which is under broadest reasonable interpretation is understood to be black thermochromic ink which changes at 31 degrees Celsius).”
In regards to claim 10, McDonald discloses the method of claim 1.  McDonald further discloses, “wherein the adjusting the temperature of the fluid comprises cooling the fluid to 280 C or lower (para. 32 discusses the system can present a particular color change when the temperature is between 23 and 26 degrees Celsius) and subsequently heating the fluid to 310 C or higher (para. 31 discusses the liquid solution is capable of changing color when the temperature of the liquid reaches 33 degrees).”  
In regards to claim 11, McDonald discloses the method of claim 1.  McDonald further discloses, “wherein the adjusting the temperature of the fluid comprises cooling the fluid to 240 C or lower and subsequently heating the fluid to 35 °C or higher (para. 31 discusses how the fluid will have a color change when the fluid is heated to 35 degrees Celsius from 20 degrees, the fluid will be a different color when it is 20 degrees Celsius).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 20060287215).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 20060287215), as applied to claim 4 above, in view of Stavrakas (US 20030171237).
In regards to claim 6, the method of McDonald discloses the above mentioned, but fails to disclose, “wherein the non-staining dye is selected from non-staining yellow dye and non-staining pink dye.”  Stavrakas teaches, “wherein the non-staining dye is selected from non-staining pink dye (para. 11 discusses having a liquid soap or fabric softener which contains a non-staining die such as a pink color dye).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the non-staining dye of Stavrakas, with the dye method, taught by McDonald for the purpose of creating a dye method which will simulate different blood colors which would not stain the user’s hands or items when combining the different dyes.
In regards to claim 8, the method of McDonald discloses the above mentioned, but fails to disclose, “wherein the concentration of the Non- Staining Yellow Dye is about 0.03 liters for (para. 11 discusses that the non-staining colorations include colors such as pink, and orange, para. 30 discusses that the non-staining colorants are added in a percentage to the mixture of 0.001 to about 3% which would read on the range of the percentage of colorant dye added to a solution, in this case 0.03% and 0.04%).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the amount of non-staining dye in the solution of Stavrakas, with the dye method, taught by McDonald for the purpose of creating a dye method which will simulate different blood colors.  Further, the portion discussing the particular color of the non-staining dye is viewed as printed matter which is not functionally related to the device, see In re Gulack 217 USPQ 401 (Fed. Circ. 1983), the fact that the content of the printed matter presents a particular color may render the device more convenient by providing an individual with a particular color visually, but does not alter the functional relationship (of having the substrate be a particular color).  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel or unobvious functional relationship between the printed matter e.g. the color, and the substrate, which is required for patentability. 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 20060287215), as applied to claim 4 above, in view of Menning et al. (US 7,993,799).
In regards to claim 7, McDonald discloses the above mentioned, but fails to particularly disclose, “wherein the concentration of the thermochromic ink is about 17 g/L.”  Mennig  (col. 2 ln. 29-60 discusses the thermochromic compounds that can be added into different solutions, col. 5 ln. 54-68 discusses the polymer, such as the thermochromic polymer will be added into the solution at 20 g/L, which under broadest reasonable interpretation reads on about 17 g/L).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the concentration of thermochromic ingredients in a solution, as taught by Menning, with the method of simulating different colors, as disclosed by McDonald, for the purpose of creating a method which is capable of simulating the color of blood.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 20060287215), as applied to claim 1 above, in view of Nelson et al. (US 20190027064).
In regards to claim 9, McDonald discloses the above mentioned, but fails to disclose, “wherein the blood simulation is for Extracorporeal Membrane Oxygenation (ECMO) simulation.”  Nelson teaches, “wherein the blood simulation is for Extracorporeal Membrane Oxygenation (ECMO) simulation (para. 68 discussing the model system is used to simulate an extracorporeal membrane oxygenation system, para. 37 discusses the system will pump a fluid through the mannequin system which is intended to simulate blood).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the mannequin simulating a method for Extracorporeal Membrane Oxygenation, as taught by Nelson, with the simulated blood method of McDonald, for the purpose of creating a blood simulation method in which the blood changes color as it passes through the oxygenation system to simulate visually what would actually occur when blood is oxygenated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lafferty (US 20200268559) teaches of thermochromic ink used in wounds.
Yang et al. (US 20110077527) teaches of a patch used for training during a blood draw which contains themochromic ink.
MacDonald et al. (US 20090124925) teaches of a thermochromic patch placed on a patient to assist with a blood draw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/L.D.V/Examiner, Art Unit 3715                                                                                                                                                                                                        
/THOMAS J HONG/Primary Examiner, Art Unit 3715